Title: To George Washington from Major General Arthur St. Clair, 17 November 1777
From: St. Clair, Arthur
To: Washington, George



Sir
Dunks Ferry [Pa.] Novr 17h 1777 11 oClock at Night

Two Gentlemen, one from General Varnum and the other from the Fleet with Dispatches for your Excellency having this Moment arrived, we took the Liberty to open them—from their Contents I fear that our Journey will be to no great Purpose, but it is the general Sentiment that we proceed; and we shall endeavour to take such Measures as may be most conducive to the public Good, and return as soon as possible. I have the Honour to be Sir Your most obedient Humble Servant

Ar. St Clair

